Title: To James Madison from Bartholomew Dandridge, 15 December 1801 (Abstract)
From: Dandridge, Bartholomew
To: Madison, James


15 December 1801, Aux Cayes. Reports that southern part of the island has remained calm. Minor disturbances in Jacmel have ceased with the presence of General Dessalines. Acknowledges October receipt of JM’s 1 Aug. circular letter. Recent U.S. imports have been sold at great loss. Has just received news of Anglo-French peace.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 2 pp.


   A full transcription of this document has been added to the digital edition.
